—Order, Supreme Court, New York County (Joan Lobis, J.), entered on or about May 3, 2000, which, after a hearing, denied plaintiff’s motion to enforce that part of his stipulation of settlement with defendant, incorporated but not merged into their judgment of divorce, as provides for the education of their child through high school only in an Orthodox Jewish yeshiva, unanimously affirmed, without costs.
The record supports findings that the child has Tourette’s Syndrome, a neurological disorder aggravated by stress, that *251the child’s symptoms diminished considerably once defendant took her out of the yeshiva she had been attending for three years and enrolled her in public school, that the longer school day at yeshiva is a source of stress for the child, and that adherence to the stipulation is therefore not in the child’s best interests (see, Gruber v Gruber, 87 AD2d 246, 250). Concur— Nardelli, J. P., Williams, Ellerin, Lerner and Saxe, JJ.